Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 remain pending in the application under prosecution and have been re-examined.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive for at least the following remarks.

Applicant argues that ABALI (US 2010/0281202) fails to teach the claimed invention, specifically: “performing a first media management operation among a plurality of individual data units of the memory device after a first interval, the first media management operation comprising a first algebraic mapping function; and performing a second media management operation among a plurality of first-level groups of individual data units in a hierarchy of groups of the memory device after a second interval, wherein at least one first-level group of the plurality of first-level groups comprises the plurality of individual data units, the second media management operation comprising a second algebraic mapping function.”
However, ABALI teaches embodiments utilizing an algebraic mapping of block addresses from logical addresses (LAs) to physical addresses (PAs) receiving logical memory addresses and applying a randomizing function to the logical memory addresses to generate intermediate addresses within a range of intermediate addresses, i.e., for a first operation of media management is performed including a random algebraic mapping function and a random mapping function is used for subsequent operations and an algebraic mapping of block addresses from logical addresses (LAs) to physical addresses (PAs) [Par. 0019; Par. 0024-0025; Par. 0043]. Abali suggests simple circular mapping where the physical address is computed from the intermediate address by adding the start address to the intermediate address, making it clear that multiple independent mapping functions are used, one mapping function for each independent operation performing data management [Par. 0007-0008; Par. 0023-0026].

With respect to applicant’s argument that ABALI fails to teach:
“performing a first media management operation among a plurality of individual data units of the memory device after a first interval, the first media management operation comprising a first algebraic mapping function and performing a second media management operation among a plurality of first-level groups of individual data units in a hierarchy of groups of the memory device after a second interval, the second media management operation comprising a second algebraic mapping function”, as claimed,
ABALI’s disclosure [0025] clearly features the mapping between the intermediate addresses and the physical addresses are periodic (e.g., once in every selected time interval, once after every selected number of accesses, etc.) shifted over time.

In view of the above remarks, the rejection of claims 1-20, as applied over US 2010/0281202 (ABALI), is maintained and repeated below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by US 2010/0281202 (Abali et al).

With respect to claims 1, 10, and 18, US 2010/0281202 (Abali) teaches system comprising: a memory device (a memory system including a memory with one or more limited lifetime memory devices and a wear-leveling module and block management module) [Par. 0007-0008]; and a processing device, operatively coupled with the memory device, to perform operations (the block management module and wear-leveling module being connected to a processor to direct block address to the memory) [Par. 0007-0008] comprising: performing a first media management operation among a plurality of individual data units of the memory device after a first interval (the block management module directing block address to the memory) [Par. 0007-0008], the first media management operation comprising a first algebraic mapping function (the block management module to receive logical memory addresses from the processor and apply a mapping function to the logical memory addresses to generate intermediate addresses within a range of intermediate addresses) [Par. 0007-0008; Par. 0023-0025]; and performing a second media management operation among a plurality of first-level groups of individual data units in a hierarchy of groups of the memory device after a second interval, wherein at least one first-level group of the plurality of first-level groups comprises the plurality of individual data units (the block management module detects a bad block in the memory and to redirect references to the bad block, the redirecting including storing a redirection address, the redirection address specifying a memory block containing data intended for the bad block, wherein memory access requests to the bad block are directed to the redirection address), the second media management operation comprising a second algebraic mapping function (the wear-leveling module/block management module maps the intermediate addresses into physical addresses of the memory using an algebraic mapping function [Par. 0007-0008; Par. 0023-0025], wherein the mapping between the intermediate addresses and the physical addresses are periodically (e.g., once in every selected time interval, once after every selected number of accesses, etc.) shifted over time) [Par. 0025-0026].

With respect to claim 2, Abali teaches the system, wherein the memory device comprises a cross-point array of non-volatile memory cells [Fig. 2-3; Par. 0019].

With respect to claims 3 and 11, Abali teaches the system, wherein the first interval is shorter than the second interval (mapping between the intermediate addresses and the physical addresses are periodically (e.g., once in every selected time interval, once after every selected number of accesses, etc.) shifted over time) [Par. 0025-0026].

With respect to claims 4, 12, and 19, Abali teaches the system, wherein the second algebraic mapping function is different than the first algebraic mapping function (using start register and gap register to perform the mapping referring to intermediate representation of the logical address using randomized mapping to redirect address between a range of logical addresses and a range of intermediate addresses) [Par. 0021-0023].

With respect to claims 5, 13, and 20, Abali teaches the system, wherein the processing device to perform further operations comprising: performing a third media management operation among a plurality of second-level groups of data units of the memory device after a third interval, wherein at least one second-level group of the plurality of second-level groups comprises the plurality of first-level groups of individual data units, wherein the third interval is shorter than the second interval (intermediate representation of the logical address using randomized mapping to redirect address calculated using the start address and the gap address in performing the mapping  between a range of logical addresses and a range of intermediate addresses) [Par. 0021-0023; Par. 0026-0028].

With respect to claims 6 and 14, Abali teaches the system, wherein the third media management operation comprises at least one of a third algebraic mapping function or indirect mapping (using start register and gap register to perform the mapping referring to intermediate representation of the logical address using randomized mapping to redirect address between a range of logical addresses and a range of intermediate addresses) [Par. 0021-0023].

With respect to claims 7 and 15, Abali teaches the system, wherein performing at least one of the first second or third wear leveling operations using at least one of the first, second or third algebraic mapping functions comprises: applying a first logical index associated with data to the at least one of the first, second or third algebraic mapping functions to determine a physical index corresponding to a physical location on the memory device; and copying the data to the physical location (start registers being continuously changed where the mapping of intermediate addresses to physical memory addresses also changing, i.e., referring to intermediate representation of the logical address using randomized mapping to redirect address calculated using the start address and the gap address in performing the mapping  between a range of logical addresses and a range of intermediate addresses) [Par. 0021-0023; Par. 0026-0028].

With respect to claims 8 and 16, Abali teaches the system, wherein performing the third media management operation using indirect mapping comprises: copying data to an available physical location on the memory device; and recording a mapping of a second logical index associated with the data to the available physical location in a look-up table (mapping to start address defining the physical location corresponding to the logical address, and where a gap address defines the location of an additional address location to a particular intermediate address) [Par. 0025-0026].

With respect to claims 9 and 17, Abali teaches the system, wherein the first, second and third intervals are based on at least one of a period of time that has elapsed since a previous media management operation was performed or a number of data write operations performed on the memory device by a host machine since the previous media management operation was performed (mapping between the intermediate addresses and the physical addresses are periodically (e.g., once in every selected time interval, once after every selected number of accesses, etc.) shifted over time) [Par. 0025-0026].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PIERRE MICHEL BATAILLE/             Primary Examiner, Art Unit 2136